20

21

22

23

24

25

26

27

28

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 1 of 8

 

 

J -
FILED = ___ | MDGED
Jack L. Gilmore JR. and Bianca L. Gilmore ___RECEWED _ _ oOPy
2470 W Edgewater Way, APT 2076 o & aa
Chandler, AZ 85248 JUL 26 2021
Phone: 480-677-9776] Fax: 480-350-7214 » es TRICT COURT
Email: biancagilmore@ymail.com / jlgilmore@gmail.com CLERIC U S bis SGaNA
DISTRICT ARI
PRO SE “IN PROPRIA PERSONA” BY _ VV ____ DEPUTY

  

UNITED STATES DISTRICT COURT
OF ARIZONA- PHOENIX DIVISION

STATE OF ARIZONA, ex rel., ARIZONA Case No.: TX2021-000166
DEPARTMENT OF REVENUE,
CV-21-1291-PHX-MTM

Plaintiff, NOTICE OF REMOVAL OF ACTION
UNDER 28 U.S.C. § 1441(A)-FEDERAL
Vs. QUESTION

JACK L. GILMORE JR. and BIANCA L.
GILMORE,
individually and as husband and wife,

 

Defendants,

 

 

 

DATED: 07/26/2021:

TO THE CLERK OF THE ABOVE-TITLED COURT:

PLEASE TAKE NOTICE that defendants JACK L. GILMORE JR. and
BIANCA L. GILMORE, individually and as husband and wife, hereby removes from this Court
the state court action described below.

1. On LIST DATE an action was commenced in the Superior Court in the
State of Arizona and In and for the County of Maricopa County entitled STATE OF ARIZONA,
ex rel., ARIZONA
DEPARTMENT OF REVENUE, vs. JACK L. GILMORE JR. and BIANCA L, GILMORE,
individually and as husband and wife, as case number TX2021-000166 attached hereto as
Exhibit “A” and incorporated herein by reference.

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION - 1

 
10

il

12

20

21

22

23

24

25

26

27

28

 

 

 

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 2 of 8

2. The first date upon which defendants received a copy of the said

 

complaint was May 29, 2021., when defendants were served with a copy of the complaint and a
summons from the said state court. A Copy of the summons is attached hereto as Exhibit “B and

incorporated herein by reference.

3. This action is a civil action of which this Court has original jurisdiction
under 28 U.S.C. §1331 and is one which may be removed to this Court by defendants pursuant to
the provisions of 28 U.S.C. §1441(a) in that it arises under Constitutional Authority and Federal

Civil Jurisdiction.

4. Constitutional Authority: The United States Constitution, Article 4,
Section 3, Clause 2: The Congress shall have Power to dispose of and make all needful Rules
and Regulations respecting the Territory or other Property belonging to the United States; and
nothing in this Constitution shall be construed as to Prejudice and Claims of the United States, or

any State. ArtlV.S3.C2.1 Federal Power Over Territories and Property.

5. The challenge to Jurisdiction is created by the Separation of Powers
Doctrine. State vs. Federal. Legislatively, this is defined by FOREIGN and SEPARATE

JURISDICTIONS.

6. “1 is clear that Congress, aS a legislative body; exercise to species of
legislative power, the one limited as to its objects, but extending all over the Union: the other, an

absolute, exclusive legislative power over the District of Columbia. The preliminary inquiry in

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION = 2

 

 
20

2]

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 3 of 8

the case now before the Court, is by virtue of which of these authorities was the law in question

passed?” [Cohen v. Virginia 19 U.S. 264, 6 Wheat 265, 5L.Ed.257(1821]

7. NATIONAL GOVERNMENT. The government of a whole nation, as
distinguished from that of a local or territorial division of the nation, and also as distinguished
from that of a league or confederation. "A national government is a government of the people of
a single state or nation, united as a community by what is termed the ‘social compact,' and
possessing complete and perfect supremacy over persons and things, so far as they can be made
the lawful objects of civil government. A federal government is distinguished from a national
government, by its being the government of a community of independent and sovereign states,
united by compact." Piqua Branch Bank v. Knoup, 6 Ohio St. 393. Black's Law Dictionary,

Revised Fourth Edition, p. 1176

8. FEDERAL GOVERNMENT. The system of government administered in
a state formed by the union or confederation of several independent or quasi, independent states,
also, the composite state so formed. In strict usage, there is a distinction between a confederation
and a federal government. The former term denotes a league or permanent alliance between
several states, each of which is fully sovereign and independent, and each of which retains its full
dignity, organization, and sovereignty, though yielding to the central authority a controlling
power for a few limited purposes, such as external and diplomatic relations. In this case, the
component states are the units, with respect to the confederation, and the central government acts
upon them, not upon the individual citizens. In a federal government, on the other hand, the
allied states form a union,—not, indeed, to such an extent as to destroy their separate

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION - 3

 
18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 4 of 8

organization or deprive them of quasi sovereignty with respect to the administration of their
purely local concerns, but so that the central power is erected into a true state or nation,
possessing sovereignty both external and internal,—while the administration of national affairs is
directed, and its effects felt, not by the separate states deliberating as units, but by the people of
all, in their collective capacity, as citizens of the nation. The distinction is expressed, by the
German writers, by the use of the two words "Staatenbund" and "Bundesstaat;” the former
denoting a league or confederation of states, and the latter a federal government, or state formed
by means of a league or confederation. Black's Law Dictionary, Revised Fourth Edition, p.740.

9. A domicile on federal territory is not within the exclusive jurisdiction of
the State of Arizona. This invokes national law per Federal Rules of Civil Procedure 17 and

switches choice of law under 28 U.S.C.§ 1652.

10. By being domiciled on federal territory not within the exclusive

jurisdiction of any state makes it a civil statutory issue under national law.

11. We, the Defendants are representing an office that is domiciled on federal
territory not within the exclusive jurisdiction of any state. This makes it a Franchise issue.

(Public Office)

12. We, the Defendants are purposefully and consensually engaging in
commerce with a protected party domiciled on federal territory not within the exclusive
jurisdiction of any state. This limits jurisdiction to the SPECIFIC transaction involved and not
ALL it’s subject matter. It invokes The Foreign Sovereign Immunities Act, 28 U.S.C. Chapter

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION - 4

 

 

 
20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 5 of 8

97. The “purposeful availment” doctrine of the courts. See International Shoe v. Washington,

326 U.S. 310 (1945)

13. The Government falsely claims that the TAXPAYER has the burden of
proving NON-Liability. According to 26 U.S.C. §7491 the burden of proof is on the

TAXPAYER and not the Government.

14. We simply call out this falsehood. 28 U.S.C. §2201 clearly defines that
NOT even a Judge can declare a person a TAXPAYER. Only a person can self-determine. This
is further evidenced by Rowen v. U.S.,05-3766MMC. (N.D. Ca. 11/02/2005) This Court lacks
jurisdiction to issue a declaratory judgement “with respect fo Federal taxes other than
actions brought under section 7428 of the Internal Revenue Code of 1986,” a code section
that is not at issue in the instant action. See 28 U.S.C. §2201; see also Hughes v. United

States, 953 F.2"4 531, 536-537 (9 Cir. 1991)

15. By evidentiary support and affirmative defenses, Defendants will file a
corresponding motion in strict adherence to Rule 11 of Federal Rules of Civil Procedure and will

include a memorandum of points for each cause of action.

16. All Defendants who have been served with Summons and Complaint have
joined in this Notice of Removal, as evidenced by signatures of defendants JACK L. GILMORE
JR. and BIANCA L. GILMORE, individually and as husband and wife, as shown below and
filed concurrently herewith.

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION - 5

 

 
il

12

13

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 6 of 8

Reserving ALL my Natural God-Given Unalienable Rights, Waiving None, Ever.

Pursuant to 28 U.S.C. §1746(0)

“any matter is required or permitted to be supported, evidenced, established, or
proved by the sworn declaration, verification, certificate, statement, oath, or affidavit,
in writing of the person making the same, such matter may, with like force and effect,
be supported, evidenced, established, or proved by the unsworn declaration,
certificate, verification, or statement, in writing of such persons which is subscribed
by him, as true under penalty of perjury, and dated, in substantially the following
form.”

I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct. Executed on this 26" day, of the 7" month, in the
year of our Lord and Savior, two thousand twenty-one.

I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct. Executed on this 26" day, of the 7" month, in the
year of our Lord and Savior, two thousand twenty-one.

  
 

 

we
fal ee. Le SA. 44 CY Ak —

( efendant Jack L. Gilmore: “IN PROPRIA
PERSONA”

Defendant Bianéé L. Gilmore: “IN PROPRIA
PERSONA”

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION - 6

 

 
20
21
22
23
24
25
26
27

28

 

 

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 7 of 8

ORIGINAL of the forgoing filed
This 2() _ day of July 2021 with

Clerk of the Court for:

United States District Court of Arizona Phoenix Division
Sandra Day O’Connor U.S. Courthouse
Suite 130

Phoenix, AZ 85003-2118

COPY of the forgoing mailed

This 2©_ day of July 2021 to:

MARK BRNOVICH

ARIZONA ATTORNEY GENERAL
FIRM BAR NO. 1400

PENNY TAYLOR MOORE/013614
Assistant Attorney General

2005 North Central Avenue

Phoenix, AZ 85004-1592

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION - 7

 
20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-01291-MTM Document1 Filed 07/26/21 Page 8 of 8

Telephone: (602) 542-8438/ Email: StateCourtUnit@azag.gov
Attorneys for Plaintiff

BCE14-03665

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(A)-FEDERAL QUESTION - 8

 
